EXHIBIT 10.83
BROADPOINT SECURITIES GROUP, INC.
2007 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNITS AGREEMENT
          THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”) confirms the
grant on February 13, 2009 (the “Grant Date”) by Broadpoint Securities Group,
Inc., a New York corporation (the “Company”), to Robert Turner (“Employee”) of
Restricted Stock Units (the “Units”), including rights to Dividend Equivalents
as specified herein, as follows:
Number Granted: 41,322 Units
How Units Vest: 33-1/3% of the Units if not previously forfeited, will vest on
the first anniversary of the Grant Date, 33-1/3% of the Units if not previously
forfeited, will vest on the second anniversary of the Grant Date and 33-1/3% of
the Units, if not previously forfeited, will vest on the third anniversary of
the Grant Date, provided that Employee continues to be employed by the Company
or a subsidiary on each vesting date (each, a “Stated Vesting Date”). In
addition, if not previously forfeited, the Units will become vested upon the
occurrence of certain events relating to Termination of Employment to the extent
provided in Section 4 of the Terms and Conditions of Restricted Stock Units
attached hereto (the “Terms and Conditions”). The terms “vest” and “vesting”
mean that the Units have become non-forfeitable. If Employee has a Termination
of Employment prior to the Stated Vesting Date and the Units are not otherwise
deemed vested by that date, the Units will be immediately forfeited except as
otherwise provided in Section 4 of the Terms and Conditions.
Settlement Date: Settlement of vested Units will occur on the earlier of the
third anniversary of the Grant Date or when an Employee has had a Termination of
Employment (such date being the “Settlement Date”), except settlement shall be
deferred in certain cases if required or permitted in accordance with Section
8(a) of the Terms and Conditions, and Units that become vested after Termination
of Employment shall be settled at the later of vesting or the date determined in
accordance with Section 8(a) of the Terms and Conditions. Units granted
hereunder will be settled by delivery of one Share for each Unit being settled
(together with any cash or Shares resulting from Dividend Equivalents).

 



--------------------------------------------------------------------------------



 



          The Units are subject to (i) the terms and conditions of the Company’s
2007 Incentive Compensation Plan (the “Plan”), and (ii) this Agreement,
including the Terms and Conditions attached hereto. The number of Units, the
kind of shares deliverable in settlement of Units, and other terms relating to
the Units are subject to adjustment in accordance with Section 5 of the Terms
and Conditions and Section 5.3 of the Plan.
          Employee acknowledges and agrees that (i) Units are nontransferable,
except as provided in Section 3 of the Terms and Conditions and Section 9.2 of
the Plan, (ii) Units are subject to forfeiture upon Employee’s Termination of
Employment in certain circumstances and, following certain Terminations of
Employment, failure of Employee to comply with non-competition and related
conditions set forth in Section 4(e)(iv) prior to vesting, as specified in
Section 4 of the Terms and Conditions, and (iii) sales of shares delivered in
settlement of Units will be subject to the Company’s policies regulating trading
by employees.
          IN WITNESS WHEREOF, BROADPOINT SECURITIES GROUP, INC. has caused this
Agreement to be executed by its officer thereunto duly authorized, and Employee
has duly executed this Agreement, by which each has agreed to the terms of this
Agreement.

                  Employee:       BROADPOINT SECURITIES GROUP, INC.    
 
               
/s/ Robert Turner
      By:   -s- Lee Fensterstock [y75362y7536201.gif]     
 
               
Robert Turner
          Lee Fensterstock    

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
          The following Terms and Conditions apply to the Units granted to
Employee by the Broadpoint Securities Group, Inc. (the “Company”), and Units (if
any) resulting from Dividend Equivalents, as specified in the Restricted Stock
Units Agreement (of which these Terms and Conditions form a part). Certain terms
of the Units, including the number of Units granted, vesting date(s) and
Settlement Date, are set forth in the Agreement.
          1. GENERAL. The Units are granted to Employee under the Company’s 2007
Incentive Compensation Plan (the “Plan”). A copy of the Plan and information
regarding the Plan, including documents that constitute the “Prospectus” for the
Plan under the Securities Act of 1933, can be obtained from the Company upon
request. All of the applicable terms, conditions and other provisions of the
Plan are incorporated by reference herein. Capitalized terms used in the
Agreement and this Terms and Conditions but not defined herein shall have the
same meanings as in the Plan. If there is any conflict between the provisions of
the Agreement and this Terms and Conditions and mandatory provisions of the
Plan, the provisions of the Plan govern, otherwise, the terms of this document
shall prevail. By accepting the grant of the Units, Employee agrees to be bound
by all of the terms and provisions of the Plan (as presently in effect or later
amended), the rules and regulations under the Plan adopted from time to time,
and the

2



--------------------------------------------------------------------------------



 



decisions and determinations of the Company’s Executive Compensation Committee
(the “Committee”) made from time to time, provided that no such Plan amendment,
rule or regulation or Committee decision or determination without the consent of
an affected Participant shall materially affect the rights of the Employee with
respect to the Units.
          2. ACCOUNT FOR EMPLOYEE. The Company shall maintain a bookkeeping
account for Employee (the “Account”) reflecting the number of Units then
credited to Employee hereunder as a result of such grant of Units and any
crediting of additional Units to Employee pursuant to payments equivalent to
dividends paid on Common Stock under Section 5 hereof (“Dividend Equivalents”).
          3. NONTRANSFERABILITY. Until Units are settled in accordance with the
terms of this Agreement, Employee may not sell, transfer, assign, pledge, margin
or otherwise encumber or dispose of Units or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the Plan.
          4. TERMINATION PROVISIONS. The following provisions will govern the
vesting and forfeiture of the Units in the event of Employee’s Termination of
Employment and/or occurrence of a post-termination Forfeiture Event (as defined
below), unless otherwise determined by the Committee (subject to Section 8(a)
hereof):
               (a) Death or Disability. In the event of Employee’s Termination
of Employment due to death or Disability (as defined below), all Units then
outstanding, if not previously vested, will immediately vest, and all Units will
be settled in accordance with the settlement terms set out in the Agreement,
giving effect to any valid deferral election of Employee then in effect.
               (b) Retirement or Involuntary Termination by the Company not for
Cause. In the event of Employee’s Retirement or an involuntary Termination of
Employment by the Company not for Cause, Units not previously vested shall not
then be forfeited provided that Employee executes a settlement agreement and
release provided to the Employee as soon as practicable following the date of
Employee’s Termination of Employment, in such form as may be reasonably
requested by the Company, but thereafter such Units that have not vested shall
be forfeited if there occurs a Forfeiture Event prior to the earlier of the
Stated Vesting Date for such Units or Employee’s death. Upon such a Termination
of Employment, the then-outstanding Units that are vested at the date of
Termination and that become vested thereunder will be settled in accordance with
the settlement terms set out in the Agreement, giving effect to any valid
deferred election of Employee then in effect. The foregoing notwithstanding, any
settlement resulting from a Termination of Employment which would be made to a
“specified employee” as defined under Code Section 409A shall be made six months
after the date of Termination of Employment.
               (c) Termination by Employee for any Reason or by the Company for
Cause. In the event of Employee’s Termination of Employment by Employee for any
reason (other than due to Retirement) or by the Company for Cause, the portion
of the then-outstanding Units not vested at the date of Termination will be
forfeited, and the portion of the then-outstanding Units that are vested and
non-forfeitable at the date of Termination will be

3



--------------------------------------------------------------------------------



 



settled on the Settlement Date specified in the Agreement, except that any valid
deferral election of Employee shall be given effect. The foregoing
notwithstanding, any settlement resulting from a Termination of Employment which
would be made to a “specified employee” as defined under Code Section 409A shall
be made six months after the date of Termination of Employment.
               (d) Termination due to a Change of Control. Notwithstanding
clause 4(c) above, if a Change of Control occurs and if, as a result of such
Change of Control, Employee does not continue thereafter as the Chief Financial
Officer of the Company and his employment terminates for any reason (other than
death or Disability) on five days prior written notice, within 120 days of such
Change of Control, Units not previously vested shall not then be forfeited
provided that Employee executes a settlement agreement and release provided to
the Employee as soon as practicable following the date of Employee’s Termination
of Employment in such form as may be reasonably requested by the Company, but
thereafter such Units that have not vested shall be forfeited if there occurs a
Forfeiture Event pursuant to clauses (B) or (C) of Section 4(e)(iv) prior to the
earlier of the Stated Vesting Date for such Units or Employee’s death. Upon such
a Termination of Employment the then-outstanding Units that are vested at the
date of Termination and that become vested thereafter will be settled in
accordance with the settlement terms set out in the Agreement, giving effect to
any valid deferral election of Employee then in effect. The foregoing
notwithstanding, any settlement resulting from a Termination of Employment which
would be made to a “specified employee” as defined under Code Section 409A shall
be made six months after the date of Termination of Employment,
               (e) Certain Definitions. The following definitions apply for
purposes of this Agreement, whether or not Employee has an employment agreement
or other agreement with a Group Entity containing the same or similar defined
terms:
                    (i) “Cause” has the meaning given in the Plan.
                    (ii) “Change of Control” means a transaction or event, or a
series of transactions or events, as a result of which MatlinPatterson Global
Opportunities Partners II, L.P. (and/or one or more of its affiliates) shall no
longer have the right to elect all the members of the Board.
                    (iii) “Disability” means “disability” as defined in Code
Section 409A.
                    (iv) “A Forfeiture Event” means and shall be deemed to have
occurred if, at any time after the grant of the Units including following
Employee’s Termination of Employment, Employee shall have failed to comply with
any of the following conditions. Without the consent in writing of the Board,
Employee (A) holds the position of Chief Financial Officer for any other broker
dealer, financial advisory or financial services firm; (B) directly of
indirectly, (x) solicits for employment or hires anyone who was an employee of
the Company or any its subsidiaries within the period of 180 days prior to any
termination of Employee’s employment or (y) solicits any customer or client of
the Company or any of its subsidiaries to transfer its business away from the
Company or any of its subsidiaries or to cease doing business with the Company
or any of its subsidiaries or (C) otherwise fails to comply with the conditions
set forth in Section 7.4(a), (b) and (c) of the Plan. However, following
Termination of Employment, Employee shall be free to purchase stock or other
securities of an organization or

4



--------------------------------------------------------------------------------



 



business so long as it is listed upon a recognized securities exchange or traded
over-the-counter and such investment does not represent a greater than five
percent equity interest in the organization or business. The Company and the
Employee acknowledge and agree that the Company’s sole and exclusive remedy for
a Forfeiture Event pursuant to this Agreement is forfeiture of unvested Units,
in accordance with the terms of this Agreement.
                    (v) “Group Entity” means either the Company or any of its
subsidiaries and affiliates.
                    (vi) “Pro Rata Portion” means, for each tranche of Units, a
fraction the numerator of which is the number of days that have elapsed from the
Grant Date to the date of Employee’s Termination of Employment and the
denominator of which is the number of days from the Grant Date to the Stated
Vesting Date for that tranche. A “tranche” is that portion of Units that have a
unique Stated Vesting Date.
                    (vii) “Retirement” means a “Retirement” as defined in the
Plan which also qualifies as a Termination of Employment.
                    (viii) “Termination of Employment” means the event by which
Employee ceases to be employed by a Group Entity and immediately thereafter is
not employed by any other Group Entity and which constitutes a “separation from
service” under Code Section 409A and its associated regulations..
          5. DIVIDEND EQUIVALENTS AND ADJUSTMENTS.
               (a) Dividend Equivalents. Subject to Section 5(d), Dividend
Equivalents will be credited on Units (other than Units that, at the relevant
record date, previously have been settled or forfeited) and deemed reinvested in
additional Units, to the extent and in the manner as follows:
                    (i) Cash Dividends. If the Company declares and pays a
dividend or distribution on Shares in the form of cash, then a number of
additional Units shall be credited to Employee’s Account as of the last day of
the calendar quarter in which such dividend or distribution was paid equal to
the number of Units credited to the Account as of the record date for such
dividend or distribution multiplied by cash amount of the dividend or
distribution paid on each outstanding Share at such payment date, divided by the
Fair Market Value of a share of Common Stock at the date of such crediting:
provided, however, that in the case of an extraordinary cash dividend or
distribution the Company may provide for such crediting at the dividend or
distribution payment date instead of the last day of the calendar quarter.
                    (ii) Stock Dividends and Splits. If the Company declares and
pays a dividend or distribution on Shares in the form of additional Shares, or
there occurs a forward split of Shares, then a number of additional Units shall
be credited to Employee’s Account as of the payment date for such dividend or
distribution or forward split equal to the number of Units credited to Account
as of the record date for such dividend or distribution or split multiplied by
the number of additional Shares actually paid as a dividend or distribution or
issued in such split in respect of each outstanding Share.

5



--------------------------------------------------------------------------------



 



                    (iii) Other Dividends. If the Company declares and pays a
dividend or distribution on Shares in the form of property other than additional
Shares, then a number of additional Units shall be credited to Employee’s
Account as of the payment date for such dividend or distribution equal to the
number of Units credited to Account as of the record date for such dividend or
distribution multiplied by the Fair Market Value of such property actually paid
as a dividend or distribution on each outstanding Share at such payment date,
divided by the Fair Market Value of a Share at such payment date.
               (b) Adjustments. The number of Units credited to Employee’s
Account shall be appropriately adjusted, in order to prevent dilution or
enlargement of Employee’s rights with respect to Units or to reflect any changes
in the number of outstanding Shares of Common Stock resulting from any event
referred to in Section 5.3 of the Plan, taking into account any Units credited
to Employee in connection with such event under Section 5(a) hereof.
               (c) Risk of Forfeiture and Settlement of Units Resulting from
Dividend Equivalents and Adjustments. Units which directly or indirectly result
from Dividend Equivalents on or adjustments to a Unit granted hereunder and
which do not result from a dividend or distribution on Shares in the form of
cash, shall be subject to the same risk of forfeiture as applies to the granted
Unit and, if not forfeited, will be settled at the same time as the granted
Unit. Units which directly or indirectly result from Dividend Equivalents on or
adjustments to a Unit granted hereunder and which result from an ordinary
dividend or distribution on Shares in the form of cash, shall not be subject to
forfeiture and will be settled at the same time as the granted Unit (or if the
granted Unit is forfeited, then at the time the granted Unit would have been
settled if it were not forfeited). Units which directly or indirectly result
from Dividend Equivalents on or adjustments to a Unit granted hereunder and
which result from an extraordinary dividend or distribution on Shares in the
form of cash, shall, unless otherwise determined by the Company at the time of
such extraordinary dividend or distribution, be subject to the same risk of
forfeiture as applies to the granted Unit and, if not forfeited, will be settled
at the same time as the granted Unit.
               (d) Changes to Manner of Crediting Dividend Equivalents. The
provisions of Section 5(a) notwithstanding, the Company may vary the manner and
timing of crediting Dividend Equivalents in accordance with Code Section 409A
for administrative convenience, including, for example, by crediting cash
Dividend Equivalents rather than additional Units.
          6. ADDITIONAL FORFEITURE PROVISIONS NOT APPLICABLE. The forfeiture
conditions set forth in Section 7.4 of the Plan shall not apply to all Units
hereunder and to gains realized upon the settlement of the Units, except as
specifically stated herein.
          7. EMPLOYEE REPRESENTATIONS AND WARRANTIES AND RELEASE. As a condition
to any non-forfeiture of the Units at or after Termination of Employment and to
any settlement of the Units, the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, to make a representation and warranty that no
Forfeiture Event has occurred or is contemplated, and that otherwise the
requirements of Section 7 above have been met, and (ii) to

6



--------------------------------------------------------------------------------



 



execute a release of claims against the Company arising before the date of such
release, in such form as may be specified by the Company.
          8. OTHER TERMS RELATING TO UNITS.
               (a) Deferral of Settlement; Compliance with Code Section 409A.
Settlement of any Unit, which otherwise would occur at the Settlement Date, will
be deferred in certain cases if and to the extent Employee is permitted to
participate in the Stock Option Gain and Stock Award Deferral Program or
otherwise permitted to defer the Units and Employee makes a valid deferral
election relating to the Units. Deferrals, whether elective or mandatory under
the terms of this Agreement, shall comply with requirements under Code
Section 409A. Deferrals will be subject to such other restrictions and terms as
may be specified by the Company prior to deferral. This Agreement is intended to
comply with the requirements of Section 409A of the Code, and shall be
interpreted and construed consistently with such intent. Any payments to the
Employee pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
Regulation Section 1.409A-1(b)(4). Each payment and benefit hereunder shall
constitute a “separately identified” amount within the meaning of Treasury
Regulation Section 1.409A-2(b)(2). In the event that the terms of this Agreement
would subject the Employee to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Company and the Employee shall cooperate diligently to
amend the terms of the Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Employee’s termination of employment, such term shall be deemed
to refer to the Employee’s separation from service, within the meaning of
Section 409A of the Code. Notwithstanding any other provision in this Agreement
to the contrary, if the Employee is a “specified employee,” as defined in
Section 409A of the Code, as of the date of the Employee’s separation from
service, then to the extent any amount payable under this Agreement
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon the Employee’s
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of the Employee’s separation from
service, such payment shall be delayed until the earlier to occur of (a) the
six-month anniversary of the separation from service or (b) the date of the
Employee’s death. It is understood that Code Section 409A and regulations
thereunder may require any elective deferral to comply with Section
409A(a)(4)(C). In addition, under U.S. federal income tax laws and Treasury
Regulations (including proposed regulations) as presently in effect or hereafter
implemented, any rights of Employee or retained authority of the Company with
respect to Units hereunder shall be automatically modified and limited to the
extent necessary so that Employee will not be deemed to be in constructive
receipt of income relating to the Units prior to the distribution and so that
Employee shall be subject to any 409A Penalties.
               (b) Fractional Units and Shares. The number of Units credited to
Employee’s Account shall include fractional Units calculated to at least three
decimal places, unless otherwise determined by the Committee. Unless settlement
is effected through a broker or agent that can accommodate fractional shares
(without requiring issuance of a fractional share

7



--------------------------------------------------------------------------------



 



by the Company), upon settlement of the Units Employee shall be paid, in cash,
an amount equal to the value of any fractional share that would have otherwise
been deliverable in settlement of such Units.
               (c) Tax Withholding. Employee shall make arrangements
satisfactory to the Company, or, in the absence of such arrangements, a Group
Entity may deduct from any payment to be made to Employee any amount necessary,
to satisfy requirements of federal, state, local, or foreign tax law to withhold
taxes or other amounts with respect to the lapse of the risk of forfeiture
(including FICA due upon such lapse) or the settlement of the Units. Unless
Employee has made separate arrangements satisfactory to the Company, the Company
may elect to withhold Shares deliverable in settlement of the Units having a
fair market value (as determined by the Committee) equal to the amount of such
tax liability required to be withheld in connection with the settlement of the
Units, but the Company shall not be obligated to withhold such Shares.
               (d) Statements. An individual statement of Employee’s Account
will be issued to Employee at such times as may be determined by the Company.
Such a statement shall reflect the number of Units credited to Employee’s
Account, transactions therein during the period covered by the statement, and
other information deemed relevant by the Committee. Such a statement may be
combined with or include information regarding other plans and compensatory
arrangements for employees. Employee’s statements shall be deemed a part of this
Agreement, and shall evidence the Company’s obligations in respect of Units,
including the number of Units credited as a result of Dividend Equivalents (if
any). Any statement containing an error shall not, however, represent a binding
obligation to the extent of such error, notwithstanding the inclusion of such
statement as part of this Agreement.
          9. MISCELLANEOUS.
               (a) Binding Agreement; Written Amendments. This Agreement shall
be binding upon the heirs, executors, administrators and successors of the
parties. This Agreement, the Plan, and any deferral election separately filed
with the Company relating to the grant of Units under the Agreement, constitute
the entire agreement between the parties with respect to Units, and supersede
any prior agreements or documents with respect thereto. No amendment,
alteration, suspension, discontinuation, or termination of this Agreement which
may impose any additional obligation upon the Company or materially impair the
rights of Employee with respect to the Units shall be valid unless in each
instance such amendment, alteration, suspension, discontinuation, or termination
is expressed in a written instrument duly executed in the name and on behalf of
the Company and by Employee.
               (b) No Promise of Employment. The Units and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.
               (c) Unfunded Plan. Any provision for distribution in settlement
of Employee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee or any Beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for

8



--------------------------------------------------------------------------------



 



Employee. With respect to any entitlement of Employee or any Beneficiary to any
distribution hereunder, Employee or such Beneficiary shall be a general creditor
of the Company.
               (d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES.
               (e) Legal Compliance. Employee agrees to take any action the
Company reasonably deems necessary in order to comply with federal and state
laws, or the rules and regulations of the NASDAQ Global Market or any other
stock exchange, or any other obligation of the Company or Employee relating to
the Units or this Agreement.
               (f) Notices. Any notice to be given the Company under this
Agreement shall be addressed to the Company at 12 East 49th Street, 31st Floor,
New York, New York 100017, Attention: Corporate Secretary, and any notice to the
Employee shall be addressed to the Employee at Employee’s address as then
appearing in the records of the Company.

9